MEMORANDUM **
Eunice Parquet appeals pro se from the district court’s judgment dismissing her action for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), we affirm.
The district court dismissed Parquet’s action for failure to prosecute on July 8, 2004. Because judgment was not set forth in a separate document, notice of appeal was due within 180 days, January 4, 2005. See Stephanie-Cardona LLC v. Smith’s Food and Drug Centers, Inc., 476 F.3d 701, 703-04 (9th Cir.2007). Parquet did not file her notice of appeal until July 22, 2005. Accordingly, we do not have jurisdiction to review the July 8, 2004 order. See id.
Parquet’s notice of appeal was timely with respect to the denial of her April 6, 2005 motion for reconsideration. The district court did not abuse its discretion by denying Parquet’s motion for reconsideration. See School Dist. No. 1J, 5 F.3d at 1263 (identifying possible bases for reconsideration).
We do not consider Parquet’s request for counsel or her contention that the Oakland airport should be reinstated as a defendant because she failed to raise these *599issues before the district court and failed to support these arguments in her opening appeal brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.